DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 6/8/2022, with respect to the drawing objections have been fully considered and are persuasive.  The objections to the drawings have been withdrawn, however, in view of the amendment, new objections due to new matter are presented with respect to the placement of the control circuit in newly presented Fig. 3A.
Applicant’s arguments, filed 6/8/2022, with respect to the 112 rejections of claims 1-20 have been fully considered and are persuasive.  The 112 rejections of claims 1-20 have been withdrawn. 
Applicant’s arguments, filed 6/8/2022, with respect to the rejections 1, 2, 4-6, 10, 11, 18, and 19 made in view of Shin (Pub. No. US 2010/0309323 A1) have been fully considered and are persuasive.  The rejections 1, 2, 4-6, 10, 11, 18, and 19 made in view of Shin have been withdrawn. 
Applicant's arguments filed 6/8/2022 with respect to the rejections made in view of Hu et al. (Pub. No. US 2017/0289455 A1; hereafter Hu) have been fully considered but they are not persuasive.
Regarding Applicant’s argument that the cantilever element S1 “cannot be segmented,” Examiner respectfully disagrees. Applicant’s equivalent portion is a continuous member which has been assigned different segment designations, but is a single piece. Examiner therefore contends that separate portions of the continuous member in Hu can be assigned different segment designations, for example “front half” and “back half.” Furthermore, the claim as written only calls for a “first segment,” therefore even if the component could not be segmented into smaller portions, it would still comprise a “first segment,” as the entire component can be construed as a “first segment.”
Regarding the newly added claim limitations “wherein the first movable assembly further includes a first frame configured to accommodate the photosensitive element, and the first frame has a recessed portion corresponding to the first segment, so that when the circuit member body and the first frame move, the movable cantilever does not collide with the first frame” Hu discloses such a feature. The posts 12 cane be construed as a frame which, combined with the base plate and circuit member body form a recess which accommodates the cantilever member so that it does not collide with the frame during movement as called for in the new claim limitations.
Furthermore, due to the amendments made to the claims, claims 6-8 are no longer dependent on claim 2, and newly presented rejections in view of Hu are made accordingly.

Drawings
The drawings were received on 6/8/2022.  These drawings are not entered.
While the drawings properly address the issues with respect to the claimed subject matter of the plate body called for in claim 11, the depiction of “the control circuit disposed in the outer frame and adjacent to the second movable assembly” is not supported by the original disclosure.
While Applicant’s original disclosure states that “in some embodiments, the control circuit CT can also be disposed in the outer frame 102 and is adjacent to the movable assembly 40” the specification does not give any indication as to how this configuration is accomplished, and the position depicted in the new figure is not supported by the original disclosure.
For example, in the figures provided in the original disclosure, the control circuit is mounted directly to the base plate 120, as shown in Figs. 1, 2, and 8. However, this is not the positioning of the control circuit in newly presented Fig. 3A. Fig. 3A shows the circuit CT suspended by frame 102 above the base plate. There is no indication in the original disclosure that this is a location for the circuit in possession of the inventor at the time the invention was filed, where the only location is directly mounted to the base plate 120.
In order for the drawings to be proper, they must only include details which were reasonably construed as being within the possession of the ordinary workman in the art at the time of filing, based on the disclosure as originally filed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9, 12, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (Pub. No. US 2017/0289455 A1; hereafter Hu).
Regarding claim 1, Hu discloses a photosensitive element driving mechanism, comprising: a fixed assembly, having a base plate (see Hu Fig. 1, item 10, the bottom portion can be construed as a base plate); a first movable assembly, including: a circuit member, movable relative to the fixed assembly, and the circuit member including: a circuit member body (see Hu Fig. 1, item 20); and a movable cantilever (see Hu Figs. 1 and 2, items S1); a photosensitive element, configured to receive light traveling along an optical axis, wherein the photosensitive element is disposed on the circuit member body and is electrically connected to the circuit member (see Hu Fig. 1, item IM); and a first driving assembly, configured to drive the first movable assembly to move relative to the fixed assembly (See Hu Figs. 1 and 3B, items W1); wherein there is a gap formed between the first movable assembly and the fixed assembly (see Hu Fig. 3A, note the gap between items 10 and 20), and only the photosensitive element is disposed on the circuit member body (see Hu Fig. 1, item IM).

 Regarding claim 6, Hu discloses the photosensitive element driving mechanism as claimed in claim 1, wherein the movable cantilever further has a second segment, and the second segment and the first segment extend in different directions (see Hu Fig. 4, item S1, the “first segment” can be construed as the portion parallel to the top and bottom sides of Fig. 4, while the “second segment” can be construed as the portion parallel to the left and right sides of Fig. 4).

 	Regarding claim 7, Hu discloses the photosensitive element driving mechanism as claimed in claim 6, wherein when the first driving assembly drives the circuit member body to move in a first moving direction, an amount of deformation of the first segment is greater than an amount of deformation of the second segment (see Hu Fig. 4, when the device is moved in the left-right direction the first segment will deform to a greater extent than the second segment).

 Regarding claim 8, Hu discloses the photosensitive element driving mechanism as claimed in claim 7, wherein when the first driving assembly drives the circuit member body to move in a second moving direction, the amount of deformation of the first segment is smaller than the amount of deformation of the second segment, and the first moving direction is not parallel to the second moving direction (see Hu Fig. 4, when the device is moved in the up-down direction the first segment will deform to a lesser extent than the second segment).

 	Regarding claim 9, Hu discloses the photosensitive element driving mechanism as claimed in claim 1, wherein the circuit member body is made of a rigid material, and the movable cantilever is made of a flexible material (see Hu Fig. 1, items 20 and S1).

 Regarding claim 12, Hu discloses the photosensitive element driving mechanism as claimed in claim 1, wherein the photosensitive element driving mechanism further comprises: a second movable assembly, configured to hold an optical component, wherein the second movable assembly is movable relative to the fixed assembly (see Hu Fig. 1, item 30, which is a movable lens assembly which moves with relation to base 10); and a second driving assembly, configured to drive the second movable assembly to move in a first direction relative to the fixed assembly, wherein both the first driving assembly and the second driving assembly are electrically connected to the circuit member (see Hu Fig. 1, items W1, L, and W2).

Regarding claim 16, Hu discloses the photosensitive element driving mechanism as claimed in claim 12, wherein the photosensitive element driving mechanism further comprises a third driving assembly configured to drive the second movable assembly to move in a second direction relative to the fixed assembly, the second direction is not parallel to the first direction, and the third driving assembly is electrically connected to the circuit member (see Hu Fig. 1, items W2 can be construed as two pairs of driving assemblies which cooperate to move the lens in the optical axis direction, and rotate the lens, as shown in Hu Figs. 8 and 9).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Kang et al. (Pub. No. US 2008/0093721 A1; hereafter Kang).
 Regarding claim 13, Hu discloses the photosensitive element driving mechanism as claimed in claim 12, wherein the fixed assembly further includes an outer frame configured to accommodate the first movable assembly, the second movable assembly and the photosensitive element (see Hu Fig. 1, item 40), but does not disclose that the photosensitive element driving mechanism further comprises a control circuit disposed in the outer frame and adjacent to the second movable assembly.
Kang discloses that it was well known in the art at the time the invention was filed to provide peripheral circuit elements for a camera module in the same housing as the other components of the camera module (see Kang Fig. 3, items 21 and 22). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the controller of Hu in the housing in order to “reduces the volume of a camera module including an image sensor… by combining the above parts into a single package” as suggested by Kang (see Kang paragraph [0003]).

5.	Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Jung et al. (Pub. No. US 2019/0058814 A1; hereafter Jung).
 	Regarding claims 14 and 15, Hu discloses the photosensitive element driving mechanism as claimed in claim 12, wherein the fixed assembly further includes an outer frame configured to accommodate the first movable assembly, the second movable assembly and the photosensitive element (see Hu Fig. 1, item 40), but does not disclose the photosensitive element driving mechanism further comprises a control circuit disposed outside the outer frame and disposed on the base plate; wherein the outer frame is disposed on the base plate..
	Jung discloses the photosensitive element driving mechanism further comprises a control circuit disposed outside the outer frame and disposed on the base plate; wherein the outer frame is disposed on the base plate. (see Jung Fig. 4, items 402, 406 and 463. See also Jung paragraph [0087] “the electronic parts for operating the camera assembly may be mounted on the board 406. For example, the electronic parts may be a driving controller for driving the driver 427 and a memory. The electronic parts may be surrounded by a shield can 463 while being mounted on the board 406.”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the controller of Hu on the base plate outside the housing in order to provide “a camera assembly that may shield embodiment waves emitted from the image sensor or the printed circuit board to control the camera assembly” as taught by Jung (see Jung paragraph [0007]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Sharma et al. (U.S. Patent No. 10,890,734 B1; hereafter Sharma).
 	Regarding claim 17, Hu discloses the photosensitive element driving mechanism as claimed in claim 12, but does not disclose that the second driving assembly includes a plurality of second driving magnetic components, and when viewed in a direction of the optical axis, the second driving magnetic components are arranged in a rotationally symmetrical form with respect to the optical axis.
	Hu discloses using SMA actuators to move the lens unit in focusing and tilting directions, not a magnetic driving system.
	Sharma discloses using a magnetic drive system which includes a plurality of second driving magnetic components, and when viewed in a direction of the optical axis, the second driving magnetic components are arranged in a rotationally symmetrical form with respect to the optical axis (see Sharma Fig. 3C, items 306, 314, 316, and 318).
	It is deemed well within the purview of the ordinary workman in the art at the time the invention was filed to substitute one known element for another useful for the same purpose to achieve predictable results (see MPEP 2143(I)(B). It therefore would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the SMA actuator lens driving system of Hu with the magnetic lens driving system of Sharma in order to provide the lens focus and tilt driving disclosed in both Hu and Sharma.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Shin.
	Regarding claim 18, Hu discloses the photosensitive element driving mechanism as claimed in claim 1, but does not disclose that the photosensitive element driving mechanism further includes a position sensing assembly configured to sense motion of the first movable assembly relative to the fixed assembly.
Shin discloses that the photosensitive element driving mechanism further includes a position sensing assembly configured to sense motion of the first movable assembly relative to the fixed assembly (see Shin Fig. 5, items 125 and 135).
It would have been obvious to one having ordinary skill in the art at the time the invention was field to provide a position sensing assembly like that in Shin the device of Hu in order to provide precise control of the image sensor using closed loop feedback control.

Allowable Subject Matter
Claims 2-4, 10, 11, 13, 19, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        8/16/2022